Citation Nr: 0016948	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-23 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a respiratory disorder 
(chronic obstructive pulmonary disease (COPD)) due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1962 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that four issues unrelated to the present 
claim were remanded in November 1998 in order to provide the 
veteran an opportunity to comment as to whether he had 
submitted a timely appeal in regard to the issues.  See Marsh 
v. West, 11 Vet. App. 468 (1999).  The RO contacted the 
veteran in December 1998 and informed him that his appeal, 
with respect to those issues, was considered to be untimely.  
The veteran failed to respond to the RO's letter or to the 
Board's remand.  Accordingly, the veteran's claim, with 
respect to those four issues, is deemed abandoned.  38 C.F.R. 
§ 3.158(a) (1999).

The veteran sought entitlement to service connection for a 
cyst on the left kidney.  Service connection was denied in 
October 1995, and he submitted a notice of disagreement in 
May 1996.  A statement of the case was issued in June 1997.  
There is no indication in the record that he has submitted an 
appeal regarding the issue.  The veteran submitted a VA Form 
9 in August 1997 that enumerated several specific issues that 
he wanted to appeal, however, a cyst on the left kidney was 
not mentioned.  Accordingly, the Board does not have 
jurisdiction over the entitlement to service connection for a 
cyst on the left kidney issue.  


REMAND

The veteran's case is remanded in order to comply with 
procedural due process requirements.  The Board makes no 
finding and intimates no opinion as to whether the claim is 
well grounded.  Morton v. West, 12 Vet. App. 145 (1999).

The veteran served on active duty from December 1963 to April 
1969.  His service medical records (SMRs) were requested from 
the National Personnel Records Center (NPRC) and received in 
November 1994.  However, the available SMRs contain only the 
veteran's enlistment and discharge physicals dated in October 
1962 and April 1969, respectively.  There are no clinical 
records to reflect any type of evaluation or treatment.  The 
NPRC was contacted on several occasions in an attempt to 
obtain any additional treatment records.  However, responses 
from the NPRC, dated in March 1995 and October 1997, 
indicated that all available SMRs had been forwarded.

The veteran submitted a statement in November 1994 wherein he 
stated that he was a member of the Indiana Army National 
Guard from October 1975 to October 1976.  He also submitted a 
copy of National Guard Bureau (NGB) Form 22, which confirmed 
the veteran's service with the Indiana National Guard from 
October 1975 to October 1976.  However, there is no 
indication in the claims file that any attempt was made to 
obtain SMRs from the National Guard.  

Therefore, an attempt must be made to obtain any possible 
missing or additional SMRs.  Further, the veteran should be 
advised that he can submit other evidence to support his 
claim should no additional SMRs be found.  Hayre v. West, 188 
F.3d 1327, 1332 (Fed. Cir. 1999).  This evidence should 
include documentation to support his claim of a respiratory 
disorder, to include COPD, as being related to service or 
exposure to herbicides while in service.  In light of the 
veteran's receipt of Social Security Administration (SSA) 
disability benefits, he should be encouraged to either submit 
a copy of the medical evidence relied up by the SSA, or 
authorize the RO to request the evidence if he believes it 
will be beneficial to his claim.  See Tetro v. West, 13 Vet. 
App. 404 (2000).  

Accordingly, veteran's case is REMANDED for the following 
actions:

1.  The RO should obtain the necessary 
authorization from the veteran and 
contact the Indiana National Guard to see 
if there may be additional SMRs 
available.  The veteran's November 1994 
statement and the NGB Form 22 both listed 
a unit address for the veteran's then 
current unit.  All efforts to obtain the 
records should be documented in the 
claims file.

2.  The veteran should be contacted and 
informed that he can submit alternative 
forms of evidence to support his claim.  
This could include copies of the medical 
evidence relied upon by the SSA in 
granting his SSA disability.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


